DETAILED ACTION
Status of Application
The amendments and response filed 18 August 2022 are acknowledged and have been considered in their entireties.  Claims 22-28 are canceled, thus claims 1-21 and 29-49 remain pending; Claims 1-19 and 32-49 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Claims 20-21 and 29-31 remain subject to examination on the merits.

Claim Objections
Claim 20 is objected to because of the following informalities:  said claim can be improved with form and clarity by inserting a comma in the 4th line after “parental cell”.  Appropriate correction is required.

Withdrawal of Previous Objections/Rejections
The rejection of claims 20-28 under 35 U.S.C. 103 as obvious over Chen et al. (CN 101948821 – cited on previous PTO-892) in view of Westers et al. (Biochim. Biophys. Acta., 2004 – cited previously), Wu et al. (App. Environ. Micro., 2002 – cited previously), Nguyen et al. (AMB, 2011 – cited previously) as evidenced by Jeong et al. (2018 – cited previously) and Breüner, A. (WO 2012/127002 – cited herein) is withdrawn in view of the amendment to the claim limiting (e.g. consisting of) the number proteases having reduced levels to seven and those being: Vpr, IspA (deletion), AprE, NprE, Epr, Bpr and WprA.  None of the references alone or combined teach this combination.  The Examiner acknowledges Applicant’s arguments regarding said rejection and agrees, none alone or combine teach only reducing/eliminating the seven proteases in claim 1.
The rejection of claims 29-31 under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 101948821 – cited on previous PTO-892) in view of Westers et al. (Biochim. Biophys. Acta., 2004 – cited previously), Wu et al. (App. Environ. Micro., 2002 – cited previously), Nguyen et al. (AMB, 2011 – cited previously) as evidenced by Jeong et al. (2018 – cited previously) and Breüner, A. (WO 2012/127002 – cited previously), as applied to claims 20-28 above, and further in view of Diderichsen et al. (J. Bacteriology, 1990 – cited previously) is withdrawn for the same reasons recited above in Section 3.

New Rejections – Necessitated by Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20-21 are rejected under 35 U.S.C. 103 as obvious over Chen et al. (CN 101948821 – cited on previous PTO-892 (05/19/21)) in view of van Kimmenade et al. (US 2011/0104786 – cited herein).   
Chen et al. teach: 
Regarding claims 20-21, overexpressing an alpha-acetolactate decarboxylase (ALDC) in combination with a gene promoter that sufficiently expresses in a Bacillus subtilis host strain derived from strain 168, such as strains 1A751, WB600 or WB800 (See paragraphs 0010 and 0013) which are all endogenous protease deficient strains.  
Chen et al., however, do not teach the proteases that are deleted or down regulated/attenuated are those consisting of Vpr, IspA (deletion), AprE, NprE, Epr, Bpr and WprA in said B.subtilis protease deficient strains.
 van Kimmenade et al. teach strains and methods of producing industrially useful enzymes of interest in B. subtilis host cells starting from strain 168 (See paragraph 0003-0006, Example 5), wherein said host cells are modified to have reduced endogenous proteases.  Specifically, strain BG6000 is taught to have the following modifications: (ΔaprE, ΔnprE, Δepr, ΔispA, Δbpf, Δvpr, oppA, ΔspoIIE, degUHy32, ΔamyE::(xylR,pxylA-comK)).  It is further taught that said BG6000 strain further lacks WprA and/or mpr (See paragraphs 0007, 0009).  The additional proteins deleted or disrupted or attenuated in the strain are not proteases and thus permitted (e.g. “wherein said host cell comprises a genetic alteration….”).  
Therefore it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to utilize any protease deficient strain derived from 168 such as those taught by van Kimmenade et al., which include ΔaprE, ΔnprE, Δepr, ΔispA, Δbpf, Δvpr, oppA, ΔspoIIE, degUHy32, ΔamyE::(xylR,pxylA-comK) and further deletes wprA or mpr, because not only does Chen et al. suggest using protease deficient strains derived from B. subtilis strain 168 but also because van Kimmenade et al., teach using the same to make industrially useful enzymes.  This would be motivation in and of itself to utilize the industrial useful strains of van Kimmenade et al. to produce the industrial useful ALDC of Chen et al. (e.g. utilized in food industries).  A reasonable expectation of success would be expected in using the protease deficient strains of van Kimmenade et al. to make the ADLC producing B. subtilis host cell because Chen et al. suggest using protease deficient stains derived from 168 and also teach the methods for making a recombinant B. subtilis host cell expressing said ALDC. 
As such, the claims are anticipated and/or obvious over the references as cited above.

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 101948821 – cited on previous PTO-892 (05/19/21)) in view of van Kimmenade et al. (US 2011/0104786 – cited herein), as applied to claims 20-21 above, and further in view of Diderichsen et al. (J. Bacteriology, 1990 – cited previous PTO-892).
The teachings of Chen et al. and van Kimmenade et al. are described above.  Chen et al. further state diacetyl is a by-product in beer fermentation that produces unpleasant smells and taste in said beer.  Thus, adding ALDC to said fermentation/maturation process effectively reduces the diacetyl content in beer and improves the flavor (See paragraph 0002).  However, the references alone or combined, do not teach the source of the ALDC is from, for example B. brevis or B. lichenformis or that any of the specific sequences are SEQ ID NO: 2, 3, 5, 7 or 8.
Diderichsen et al. teach: The main fermentation of beer is followed by a maturation period of several weeks, during which α-acetolactate is converted to diacetyl by a slow, nonenzymatic oxidative decarboxylation. Subsequently, diacetyl is converted to acetoin catalyzed by diacetyl reductase of the yeast cells still present at this stage (Fig. 1; 11). If α-acetolactate is not properly removed during the maturation, diacetyl later appears. The quality of beer may as a consequence be reduced, since diacetyl at a level of above 0.1 mg/liter has a negative effect on aroma and taste. By adding α-acetolactate decarboxylase (ALDC) to the fermenting wort, α-acetolactate can be removed as it is formed, thereby avoiding the formation of diacetyl and eliminating the need for maturation (Fig. 1). It is taught that Bacillus brevis ALDC is well suited for use in the wort (See introduction).  Said B. brevis ALDC is successfully cloned and expressed in both E. coli and B. subtilis and has 100% sequence identity with instant SEQ ID NO: 2 (See SCORE, .rup file, Result #1).  
Therefore, it would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to utilize the B. brevis ALDC of SEQ ID NO: 2 as taught by Diderichsen et al. as the ALDC expressed in the plasmid system of Chen et al. and transformed into the protease deficient strains derived from B. subtilis 168 such as those taught by van Kimmenade et al. (ΔaprE, ΔnprE, Δepr, ΔispA, Δbpf, Δvpr, oppA, ΔspoIIE, degUHy32, ΔamyE::(xylR,pxylA-comK) and further deletes wprA or mpr) in order to overexpress ALDC because both Chen et al. and Diderichsen et al. teach how important this enzyme is for flavor in the fermentation of beer (by way of decreasing the diacetyl content) and van Kimmenade et al. teach their strains are useful making industrially desirable enzymes.  This would be motivation in and of itself because it is an important enzyme in the beer industry/field.  One skilled in the art would have a reasonable expectation of success in utilizing the B. brevis ALDC of SEQ ID NO: 2 as taught by Diderichsen et al. in teachings of Chen et al. because Diderichsen et al. teach the exact sequences required and because Chen et al. teach a recombinant plasmid system with a requisite promoter for expression of ALDC of SEQ ID NO: 2 in B. subtilis protease deficient strains derived from strain 168 such those taught by van Kimmenade et al.  
As such, the references when combined render the instant claims prima facie obvious.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        21 October 2022